Name: Council Regulation (EEC) No 2265/88 of 19 July 1988 fixing the basic and intervention prices for sheepmeat for the 1989 marketing year
 Type: Regulation
 Subject Matter: animal product;  prices
 Date Published: nan

 Official Journal of the European Communities 26 . 7 . 88No L 199 / 14 COUNCIL REGULATION (EEC) No 2265 / 88 of 19 July 1988 fixing the basic and intervention prices for sheepmeat for the 1989 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1837 / 80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (*), as last amended by Regulation (EEC) No 1115 / 88 ( 2 ), and in particular Articles 3 ( 1 ) and 7 (6 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when the basic price for sheep carcases is fixed , account should be taken both of the objectives of the common agricultural policy and of the contribution the Community wishes to make to the harmonious development of world trade; whereas the main objectives of the common agricultural policy are to ensure a fair standard of living for the agricultural community , to assure the availibility of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the basic price must be fixed in accordance with the criteria laid down in Article d (2 ) of Regulation (EEC) No 1837 / 80 ; whereas it should be fixed for the 1989 marketing year at a level equal to that fixed for the preceding year ; whereas the intervention prices correspond to a percentage of the basic price , HAS ADOPTED THIS REGULATION: Article 1 For the 1989 marketing year in the sheepmeat sector : 1 . the basic price is hereby fixed at 432,32 ECU per 100 kilograms carcase weight ; 2 . the intervention price is hereby fixed at 367 ,47 ECU per 100 kilograms carcase weight ; 3 . the derived intervention price applicable in region 4 is hereby fixed at 347,66 ECU per 100 kilograms carcase weight . Article 2 The prices referred to in Article 1 shall be seasonally adjusted in accordance with the table set out in the Annex . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1989 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS (0 OJ No L 183 , 16 . 7 . 1980 , p. 1 . ( 2 ) OJ No L 110 , 29 . 4 . 1988 , p. 36 . ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 4 . (&lt;) OJ No C 167 , 27 . 6 . 1988 . ( 5 ) OJ No C 175 , 4 . 7 . 1988 , p. 33 . NoL 199 / 1526 . 7 . 88 Official Journal of the European Communities ANNEX 1989 marketing year (in ECU/100 kg carcase weight) Week beginning Week No Basic price Intervention price Derived intervention price 2 January 1 441,74 375,48 355,47 9 January 2 450,24 382,70 362,69 16 January 3 460,37 391,31 371,30 23 January 4 467,12 397,05 377,04 30 January 5 475,63 404,29 384,28 6 February 6 482,27 409,93 389,92 13 February 7 486,00 413,10 393,09 20 February 8 488,68 415,38 395,37 27 February 9 491,59 417,85 397,84 6 March 10 494,04 419,93 399,92 13 March 11 495,55 421,22 401,21 20 March 12 495,55 421,22 401,21 27 March 13 494,62 420,43 400,42 3 April 14 493,99 419,89 399,88 10 April 15 493,47 419,45 399,44 17 April 16 491,20 417,52 397,51 24 April 17 487,80 414,63 394,62 1 May 18 483,82 411,25 391,24 8 May 19 479,79 407,82 387,81 15 May 20 473,28 402,29 382,28 22 May 21 466,78 396,76 376,75 29 May 22 454,24 386,10 366,09 5 June 23 442,60 376,21 356,20 12 June 24 431,18 366,50 346,49 19 June 25 419,65 356,70 336,69 26 June 26 408,12 346,90 326,89 3 July 27 398,33 338,58 318,57 10 July 28 388,87 330,54 310,53 17 July 29 384,98 327,23 307,22 24 July 30 383,09 325,63 305,62 31 July 31 382,38 325,02 305,01 7 August 32 382,38 325,02 305,01 14 August 33 382,38 325,02 305,01 21 August 34 382,38 325,02 305,01 28 August 35 382,38 325,02 305,01 4 September 36 382,38 325,02 305,01 11 September 37 382,38 325,02 305,01 18 September 38 382,38 325,02 305,01 25 September 39 382,90 325,47 305,46 2 October 40 382,91 325,47 305,46 9 October 41 383,21 325,73 305,72 16 October 42 383,70 326,14 306,13 23 October 43 385,68 327,83 307,82 30 October 44 388,65 330,35 310,34 6 November 45 391,67 332,92 312,91 13 November 46 397,31 337,71 317,70 20 November 47 402,95 342,51 322,50 27 November 48 408,60 347,31 327,30 4 December 49 415,09 352,83 332,82 11 December 50 423,61 360,07 340,06 18 December 51 432,12 367,30 347,29 25 December 52 438,64 372,85 352,84